Citation Nr: 0721242	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right otitis media.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for patellofemoral 
syndrome, right knee.

4.  Entitlement to a compensable evaluation for headaches.

5.  What evaluation is warranted for right epididymitis since 
November 1, 2002?  

6.  What evaluation is warranted for left knee patellar 
tendonitis, status post arthroscopy and partial meniscectomy 
from November 1, 2002 to September 23, 2003? 

7.  What evaluation is warranted for left knee patellar 
tendonitis, status post arthroscopy and partial lateral 
meniscectomy from September 24, 2003?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the benefits sought on appeal.  

The Board notes that the veteran filed his original claim in 
August 2002.  He failed to report to scheduled VA 
examinations in June 2003.  A rating decision was issued in 
August 2003.  In September 2003 the veteran submitted a 
document to the RO indicating that he requested that his 
claims on the August 2003 rating decision be reconsidered.  
The RO considered this as a claim to reopen and not a notice 
of disagreement to the August 2003 rating decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of current 
disability due to right otitis media.

2.  Bilateral pes planus was diagnosed at enlistment and 
clear and unmistakable evidence shows that the disorder was 
not aggravated by military service.

3.  There is no competent medical evidence of a current 
disability due to right knee patellofemoral syndrome.

4.  The veteran's headaches are not objectively manifested by 
characteristic prostrating attacks averaging one every two 
months over the last several months.

5.  Since November 1, 2002, right epididymitis with a left 
varicocele has not been manifested by a need for long-term 
drug therapy, one or two hospitalizations per year, or other 
intermittent intensive management.

6.  From November 1, 2002 to September 23, 2003, left knee 
patellar tendonitis, status post arthroscopy and partial 
lateral meniscectomy was not manifested by semilunar removal 
of cartilage with symptomatology; extension limited to 10 
degrees; flexion limited to 45 degrees; or by objective 
evidence of instability.

7.  Since September 24, 2003, left knee patellar tendonitis, 
status post arthroscopy and partial lateral meniscectomy has 
not been manifested by a limitation of extension to 15 
degrees, flexion limited to 30 degrees; and no instability 
has been shown.


CONCLUSIONS OF LAW

1.  Right otitis media was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Bilateral pes planus was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.326, 4.57 (2006).

3.  A right knee patellofemoral syndrome was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

4.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.124a, Diagnostic Code 8100 (2006).

5.  Since November 1, 2002, the criteria for a compensable 
evaluation for a left varicocele with right epididymitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2006).

6.  The criteria for a compensable rating from November 1, 
2002 to September 23, 2003 for left knee patellar tendonitis, 
status post arthroscopy and partial lateral meniscectomy, 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 
(2006).

7.  The criteria for a rating in excess of 10 percent since 
September 24, 2003 for left knee patellar tendonitis, status 
post arthroscopy and partial lateral meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2002 
correspondence and in attachments to October 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claims 
were readjudicated in a December 2004 statement of the case.  
The failure to provide full notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection and increased evaluations, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran's condition is found to have preexisted 
service, either because it is noted at the time of the entry 
into service or because preexistence was demonstrated by 
clear and unmistakable evidence, the presumption of 
aggravation must be considered.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.



A.  Right otitis media

Background

Service medical records show that the veteran was seen in May 
1992 for treatment for bilateral otitis media.  The veteran's 
right tympanic membrane was reddened.  The veteran was 
treated for bilateral otitis media in July 1997 and June 
1998.

An April 2002 patient history questionnaire noted a history 
of bilateral otitis media.

A September 2003 VA treatment record showed the veteran 
reported frequent episodes of otitis media as a child.  The 
note indicated the right tympanic membrane was clear.  

At a November 2003 VA examination, the veteran reported 
chronic ear aches bilaterally but right greater than left 
throughout his military career.  The examination showed the 
right external auditory canal as normal and the tympanic 
membrane was visible with no evidence of infection.

September 2004 VA treatment notes showed clear tympanic 
membranes.

Analysis

Although service medical records show the veteran was treated 
for bilateral otitis media while in service, post service 
medical records do not show treatment or diagnosis of right 
otitis media.  Indeed, there is no medical evidence that the 
veteran currently has right otitis media.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
Brammer, the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for right otitis media; however, there is 
no medical evidence of record which establishes that he 
currently has this disability.  Thus, a "disability" for VA 
compensation purposes is not present.  In the absence of a 
current disability, as defined by governing law, the claim 
must be denied.

B.  Pes planus

Background

The veteran's enlistment Report of Medical Examination dated 
November 1991 showed pes planus as asymptomatic.  In May 
1992, the veteran's pes planus was evaluated and he was 
cleared.  The veteran was instructed to report to sick call 
if he developed problems.  

The veteran was treated for blisters of both feet in January 
1993.

A June 1996 Report of Examination showed mild asymptomatic 
pes planus.  

In August 1997 the veteran was seen for complaints of dorsal 
right foot pain localized at the 2nd to 3rd metatarsal.  X-
rays showed no abnormalities.  A separate August 1997 
examination revealed normal feet.

Records dated May 2000 show the veteran was treated for 
painful feet due to blistering with prolonged walking and 
running.  Bilateral pes planus was noted, and an orthotics 
consult was ordered.  The veteran was seen in June 2000 for 
cellulitis of the feet.  

At the November 2003 VA examination, the veteran reported 
chronic foot pain.  After examination, the veteran diagnosed 
bilateral pes planus, stable.  

Analysis

The veteran's enlistment examination to include Report of 
Medical History noted bilateral pes planus.  In light of the 
pre-service history of bilateral pes planus the appellant did 
not enter active duty with sound feet and the presumption of 
soundness does not attach.  Hence, bilateral pes planus was 
not incurred while on active duty.

While the bilateral pes planus was not incurred in-service, 
the Board must still consider the question of aggravation in 
service of the pre-existing condition.  The veteran was seen 
for foot pain while in the service; however, this was in 
conjunction with cellulitis and blistering.  August 1997 x-
rays showed no abnormalities.  The November 2003 VA examiner 
diagnosed bilateral pes planus but noted the condition was 
stable.

There is no medical evidence that the veteran's bilateral pes 
planus was aggravated during service and the appellant has 
not offered competent evidence to the contrary.  Hence, the 
competent evidence clearly and unmistakably shows that the 
veteran's preexisting bilateral pes planus did not increase 
in severity during service, and was not aggravated in-
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  As such, 
the benefit sought on appeal must be denied.  38 U.S.C.A. 
§§ 1111, 1112; 38 C.F.R. § 3.304(b).

C.  Patellofemoral syndrome, right knee

Background

Service medical records show the veteran was treated for a 
two week history of right knee pain in September 1993.  The 
knee had mild popping on motion.  The assessment was right 
knee strain.  

In May 1999, the veteran reported a two week history of 
bilateral knee pain.  He was diagnosed with bilateral 
patellofemoral syndrome.  

The veteran was seen in October 1999 for knee pain after 
prolonged physical activity.  Physical examination resulted 
in an impression of bilateral patellofemoral syndrome, with 
infrapatellar tendonitis.  

In June 2000, the veteran was seen for complaints of 
bilateral knee pain.  The examination showed no right knee 
edema and slight tenderness on deep palpation.  Range of 
motion was noted as normal with negative Drawer sign.

At a November 2003 VA examination, the examination showed 
full range of motion of the right knee with no evidence of 
effusion or edema.  Range of motion was from 0 to 140 
degrees.  A pertinent diagnosis was not entered.

Analysis

Although service medical records show the veteran was treated 
for right knee pain in service, post service medical records 
do not show treatment or diagnosis of a right knee 
disability.  Indeed, there is no medical evidence that the 
veteran currently has a right knee disability.  As noted 
above, in the absence of proof of a present disability there 
can be no valid claim.  Brammer; Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Given the absence of medical 
evidence which establishes that the veteran currently has 
this disability, the claim must be denied.

III.  Increased evaluations

With respect to each claim for an increased rating the Board 
is not concerned with service connection, as that has already 
been established.  Rather, it is the level of disability that 
is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back at least to the date of the claim are considered.  38 
C.F.R. § 4.1 (2006).  The history of disability is even more 
important where, as here, the veteran disagrees with the 
initial evaluation assigned upon the grant of service 
connection.  In such a case, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Headaches

Background

At a November 2003 VA examination, the veteran reported 
headaches as radiating from the cervical area to the 
occipital parietal, he felt it was mostly muscle spasm and 
stiffness type of headache as a result of neck surgery.  It 
was noted the veteran had no history of epilepsy, loss of 
consciousness, head trauma, and the headaches were scaly, 
persistent, chronic; however, he took no medications.  The 
assessment was cervical headaches secondary to chronic 
cervical pain as a result of cervical laminectomy, stable.  

A September 2004 VA treatment report indicated that a 
November 2003 MRI was normal.

Criteria

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  

The rating criteria do not define "prostrating".  According 
to Webster's New World Dictionary of American English, Third 
College Edition (1986), 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."

Analysis

The veteran's migraine headaches have not been objectively 
shown to be productive of characteristic prostrating attacks 
averaging one every two months over the last several months.  
In the absence of such symptoms, an initial compensable 
evaluation is not warranted.

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected headaches as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999); however, at no time since service has this 
disorder met the minimum requirements for a compensable 
evaluation.

B.  Epididymitis 

Background

Treatment records dated in July 2001 show mildly 
heterogeneous right epididymis, representative of chronic 
epididymitis.  There were no focal masses and sonogram 
testing showed the left testicle was swollen compared to the 
right.  The veteran was seen in February 2002 for chronic 
testes/epididymitis pain.  Treatment with nonsteroidal anti-
inflammatory medication did not provide relief of pain.  The 
assessment was right epididymalgia.  

The veteran was seen in March 2002 at Naval Hospital 
Portsmouth with complaints of right testicular pain which was 
worse with running.  Physical examination revealed an 
indurated, tender right testicle.  There was no evidence of 
any testicular abnormality on ultrasound.

Right epididymitis pain was noted in June 2002.  

At a November 2003 VA examination, the examiner noted the 
veteran underwent a scrotal ultrasound in August 2001 which 
diagnosed a small left varicocele.  The option was surgical 
removal, which the veteran refused.  He reported chronic 
daily testicular discomfort without any other genitourinary 
symptoms.  He was not on antibiotics.  The diagnosis was 
varicocele left, stable, no evidence of masses.  

VA outpatient treatment records dated in 2004 indicate no 
nocturia and history of chronic epididymitis.

Criteria

The veteran's varicocele/epididymitis was evaluated under 
Diagnostic Code 7525, for a genitourinary condition evaluated 
as chronic epididymo-orchitis.  The criteria instruct that 
the condition be rated as urinary tract infection.  Under 
this general rating schedule, urinary tract infections are 
afforded a 10 percent evaluation where they require long- 
term drug therapy and 1-2 hospitalizations per year, and/or 
require intermittent intensive management.  38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7525.

Analysis

Based on the foregoing evidence the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran meets the criteria for a compensable evaluation for 
his varicocele/epididymitis at any time during the appellate 
period.  Although the disorder is objectively painful, the 
medical evidence preponderates against finding that it has 
required long term drug therapy, hospitalization, or 
intermittent intensive management.

His symptoms do not involve difficulty voiding, urinary 
frequency or infection, or renal dysfunction that would 
require evaluation under another diagnostic code.

The assignment of "staged ratings" have been considered, in 
accordance with Fenderson, but in this case, and as discussed 
above, was not found to be appropriate.  Finally, the 
evidence does not reflect that an exceptional disability 
picture exists in the present case.  The disorder has not 
required frequent hospitalization such as to render the 
application of the schedular criteria impractical.  The 
record further does not show that the disorder has interfered 
markedly with his employment.  Hence, as a whole, the 
evidence is against finding impairment resulting solely from 
varicocele/epididymitis which warrants extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2006).

C.  Left knee patellar tendonitis, status post arthroscopy 
and partial lateral meniscectomy

Background

Service medical records indicate the veteran injured his left 
knee playing basketball in 1999.  The veteran underwent an 
arthroscopy and partial lateral meniscectomy of the left knee 
in January 2001 which revealed degenerative fraying of the 
lateral horn of the lateral meniscus.  All other knee 
ligament and cartilage structures were intact.  No 
complications were indicated.  

January 2003 VA treatment records indicate the veteran 
reported occasional left knee pain.  The veteran failed to 
report to a June 2003 VA examination.

At a November 2003 VA examination, the examiner noted the 
veteran underwent a left knee arthroscopy with a partial 
lateral meniscectomy while in service; however, he complained 
of the knee popping, feeling weaker, and giving if he 
ascended or descended stairs.  He was unsure of his balance 
while he was walking due to the weakness in the left knee.  
He wore no brace.  He did not use a cane and he denied any 
recent trauma to the knee.  

The examination showed left knee palpable crepitus with no 
evidence of effusion.  There was tenderness to palpation 
along the patellar femoral line.  Flexion was from 0 to 125 
degrees with discomfort at the end point after repetitive 
motion of three minutes, the veteran complained of increased 
fatigue and the rate and motion were diminished from 0 to 115 
degrees.  Testing for varus and valgus signs was negative.  
There was no medial collateral ligament instability.  The 
assessment noted patellar tendonitis as a result of a partial 
lateral meniscectomy due to an injury in the service in 1999 
with chronic discomfort and weight bearing stable.  

Criteria

The veteran's left knee patellar tendonitis, status post 
arthroscopy and partial lateral meniscectomy, was rated as 0 
percent disabling from November 1, 2002 to September 23, 2003 
and 10 percent disabling from September 24, 2003 under 
Diagnostic Code 5259.  Under that code, a single 10 percent 
rating is for application for semilunar removal of cartilage 
with symptomatology.  A higher disability evaluation is not 
provided under this code.

Therefore, the Board must determine whether the medical 
evidence of record supports an increased disability rating 
under any other applicable diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent 
subluxation or lateral instability of the knee is rated 10 
percent when slight and 20 percent when moderate.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the 
leg is rated 10 percent when limited to 45 degrees and 20 
percent when limited to 30 degrees. Under Diagnostic Code 
5261, extension of the leg is rated 10 percent when limited 
to 10 degrees and 20 percent when limited to 15 degrees.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) and VAOPGCREC 9-98; 63 Fed. Reg. 56,704 (1998).  
The opinions of the VA's General Counsel require that a 
claimant actually suffer the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require consideration of the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

Analysis

Between November 1, 2002 and September 23, 2003 the medical 
evidence of record noted occasional complaints of knee pain.  
Unfortunately, the veteran failed to report for a VA 
examination in June 2003.  Hence, there is no medical 
evidence during this period that would show that the 
veteran's disability was symptomatic.  Therefore, a 
compensable evaluation was not warranted for the period in 
question.

In looking at the term since September 24, 2003, it is noted 
that Diagnostic Codes 5259 and 5263 do not provide for 
disability ratings in excess of 10 percent.  Therefore, they 
are not applicable to this analysis.  In considering 
pertinent Diagnostic Codes the Board notes that there is no 
radiographic evidence of left knee arthritis.  Further, any 
limitation of knee motion shown does no meet the minimum 
schedular requirement for a compensable rating under either 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.

The evidence of record is against entitlement to a separate 
rating under Diagnostic Code 5257 because there is no 
evidence of recurrent subluxation or lateral instability.  

Finally, with regard to Code 5258, the 2003 VA examiner did 
not find evidence of effusion.  In light of the foregoing, 
the Board is unable to find that a 20 percent rating is 
warranted under this Code.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the left knee disorder does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in a marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for right otitis media, 
bilateral pes planus and a right knee patellofemoral syndrome 
is denied.

Entitlement to a compensable evaluation for headaches is 
denied.

Entitlement to a compensable evaluation for epididymitis is 
denied.  

Entitlement to a compensable evaluation from November 1, 2002 
to September 23, 2003 for left knee patellar tendonitis, 
status post arthroscopy and partial lateral meniscectomy is 
denied.

Entitlement to an evaluation in excess of 10 percent from 
September 24, 2003 for left knee patellar tendonitis, status 
post arthroscopy and partial lateral meniscectomy is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


